PER CURIAM.
We affirm the trial court’s order revoking probation, lifting a previous suspension of sentence, and sentencing the appellant to 36 months in prison. We remand this case to the trial court, however, to enter a corrected revocation order reflecting that at the violation hearing, the appellant admitted violating only Conditions (3) and (11) and then entered a plea of nolo con-tendere accordingly. Because the entry of the corrected order is merely a ministerial act, the appellant need not be present. See Enno v. State, 59 So.3d 149 (Fla. 1st DCA 2011); Stokes v. State, 1 So.3d 1141, 1142 (Fla. 1st DCA 2009).
AFFIRMED and REMANDED for entry of a corrected order.
THOMAS, WETHERELL, and MARSTILLER, JJ., concur.